Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 19 May 1786
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


     
      Gentlemen—
      May 19th. 1786.
     
     The Letter in which this is inclosed, I received yesterday—open for my Inspection— The Bill of Exchange drawn by Mr. Morris for 144.000 florins, will I hope be some relief to you Our Secretary of State for foreign affairs informs me on the 7th. of April that twelve of the States had granted the Impost
     new York only remained to come in— and it is not likely the Legislature of that State will take upon its’self all the Blame, of the Consequences of its holding out long— I flatter myself it will not be long before American Obligations at Six or even five pr. Cent, will be sought for as much as English Stock at 3 pr. Cents at seventy or 71—
     It will be very extraordinary, if the few Obligations you have remaining on hand, cannot be disposed of, rather than the affairs of the United States should be ruined— half a dozen Americans here in London might make a purse and buy them— Nay I think it very likely I could sell them or new ones like them, here in London among the Jews. I wish not to borrow Money in England, and had rather be bound in this respect only in Holland, for many reasons— with / great respect I am &c
     
      J. A—
     
    